DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species A, represented in Figs. 1-5, encompassing claims 13-28 is acknowledged.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 13-23 are rejected under 35 U.S.C. 103 as obvious over Cook et al. (US 2016/0104840 A1), hereinafter as Cook, in view of Sandhu et al. (US 5,837,564), hereinafter as Sandhu.

5.	Regarding Claim 13, Cook discloses a structure (see Fig. 6B;
Note, the difference between Fig. 6B and Fig. 6A is that the embodiment of Fig. 6B has an additional TiN element between the TaN and F elements.) comprising:
	a bottom electrode (elements TaN, TiN, and F; see [0044] “fill material F may include an electrically insulating material” and [0045] “the bottom electrode BE includes a layer of a TiN material formed on a layer of TaN material”);
a resistive memory layer (element RE, see [0043] “resistive memory element RE”) on top of the bottom electrode; and
a top electrode (element TE, see [0043] “top electrode TE”).
phase change material; and a barrier on top of the phase change material, wherein the barrier separates the phase change material from the top electrode.
	Sandhu discloses (see Fig. 3; Note, Column 6 lines 40-45 “The embodiment of FIG. 3 is the same as FIG. 1 except that a diode 110 is formed of a Schottky barrier between the n-doped layer 20 and a metal layer 115 which may be, for example, platinum silicide.”) a phase change material (element 75, see Column 5 lines 19-25 “The volume of the chalcogenide layer 75 within the pore defined by the aperture 40 forms a portion of the active region of the chalcogenide material of the memory cell”; also see Column 1 lines 7-10); and a barrier (element 80, see Column 4 lines 26-29 “carbon 80”) on top of the phase change material, wherein the barrier separates the phase change material from the top electrode (see element 100, see Column 6 line 25 “aluminum conductors 100”).
	The contact layers and phase change material as taught by Sandhu, see Fig. 3 elements 55, 60, 75, 80, 85, are incorporated as contact layers and phase change material of Cook (see Cook Fig. 6B the incorporated elements replace element RE, resistive memory element).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a phase change material; and a barrier on top of the phase change material, wherein the barrier separates the phase change material from the top electrode as taught by Sandhu as a phase change material; and a barrier on top of the phase change material, wherein the barrier separates the phase change material from the top electrode of Cook because the combination provides a specific material for the resistive memory through a phase change chalcogenide memory capable of electrically reading and writing memory and provides conductive contact layers for electrical connection on upper and lower sides of the phase change material and also block diffusion of elements into and out of the phase change material (see Sandhu Column 4 lines 65-67 and Column 5 lines 1-5;


6.	Regarding Claim 14, Cook and Sandhu disclose the structure of claim 13, wherein the bottom electrode comprises (see Cook Fig. 6B):
an outer layer (element TaN);
a middle layer (element TiN), wherein the middle layer is between the outer layer and an inner layer; and
the inner layer (element F), wherein the inner layer is surrounded by the middle layer (see Cook [0042] “the recess may be at least partially filled with an electrically insulating fill material F as a dielectric region … the recess may have a circular cross-section, and the bottom electrode BE may form a ring around the recess”).

7.	Regarding Claim 15, Cook and Sandhu disclose the structure of claim 13, further comprising:
a liner (see Sandhu Fig. 3 element 55, incorporated in Cook, and see Sandhu Column 4 lines 12-13 “The electrode contact layer 55 may be comprised of titanium nitride”) separating the bottom electrode from the phase change material layer.

8.	Regarding Claim 16, Cook and Sandhu disclose the structure of claim 13, wherein the phase change material layer and the barrier have different thermal conductivities (the phase change material layer is a chalcogenide and the barrier is carbon layer which have different thermal conductivities due to the difference in their material;
.

9.	Regarding Claim 17, Cook and Sandhu disclose the structure of claim 14, wherein the outer layer is less conductive than the middle layer (see Cook outer layer is TaN, tantalum nitride, which is less conductive than the middle layer which is TiN, titanium nitride;
Furthermore, the material of the outer layer and the middle layer are the same as disclosed by the Applicant – see Applicant’s written description [0030] “The middle layer 112 may be made of material that is more conductive than the outer layer 110. For example, the outer layer 110 may be made of tantalum nitride and the middle layer 112 may be made of titanium nitride.”).

10.	Regarding Claim 18, Cook and Sandhu disclose the structure of claim 14, wherein the middle layer is more conductive than the inner layer (see Cook the middle layer is TiN, titanium nitride, part of the bottom electrode which is electrically conducting and the inner layer is a dielectric, see [0042]).

11.	Regarding Claim 19, Cook discloses a structure (see Fig. 6B;
Note, the difference between Fig. 6B and Fig. 6A is that the embodiment of Fig. 6B has an additional TiN element between the TaN and F elements.) comprising:
a bottom electrode (elements TaN, TiN, and F; see [0044] “fill material F may include an electrically insulating material” and [0045] “the bottom electrode BE includes a layer of a TiN material formed on a layer of TaN material”), the bottom electrode is cylindrical in shape (see [0042] “the recess may be at least partially filled with an electrically insulating fill material F as a dielectric region … the ;
a resistive memory layer (element RE, see [0043] “resistive memory element RE”) on top of the bottom electrode; and
a top electrode (element TE, see [0043] “top electrode TE”).
Cook does not appear to explicitly disclose the resistive memory layer is a phase change material; a liner separating the bottom electrode from the phase change material layer wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner; and
a barrier on top of the phase change material, wherein the barrier separates the phase change material from the top electrode.
Sandhu discloses (see Fig. 3; Note, Column 6 lines 40-45 “The embodiment of FIG. 3 is the same as FIG. 1 except that a diode 110 is formed of a Schottky barrier between the n-doped layer 20 and a metal layer 115 which may be, for example, platinum silicide.”) a phase change material (element 75, see Column 5 lines 19-25 “The volume of the chalcogenide layer 75 within the pore defined by the aperture 40 forms a portion of the active region of the chalcogenide material of the memory cell”; also see Column 1 lines 7-10); a liner (see Fig. 3 element 55 and Column 4 lines 12-13 “The electrode contact layer 55 may be comprised of titanium nitride”) separating the bottom electrode (element 110, see Column 6 line 42 “metal layer 115”) from the phase change material layer wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner (see Fig. 3); and
a barrier (element 80, see Column 4 lines 26-29 “carbon 80”) on top of the phase change material, wherein the barrier separates the phase change material from the top electrode (see element 100, see Column 6 line 25 “aluminum conductors 100”). 

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a phase change material; a liner separating the bottom electrode from the phase change material layer wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner; and a barrier on top of the phase change material, wherein the barrier separates the phase change material from the top electrode as taught by Sandhu as a phase change material; a liner separating the bottom electrode from the phase change material layer wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner; and a barrier on top of the phase change material, wherein the barrier separates the phase change material from the top electrode of Cook because the combination provides a specific material for the resistive memory through a phase change chalcogenide memory capable of electrically reading and writing memory and provides conductive contact layers for electrical connection on upper and lower sides of the phase change material and also block diffusion of elements into and out of the phase change material (see Sandhu Column 4 lines 65-67 and Column 5 lines 1-5;
	also see Cook, embodiment of Fig. 8 and see [0050] “The memory cells mc may be any suitable resistive memory cells using any of a variety of technologies, examples of which include resistive random access memory (ReRAM) and phase-change memory (PCM), for example.”).

12.	Regarding Claim 20, Cook and Sandhu disclose the structure of claim 19, wherein the bottom electrode comprises (see Cook Fig. 6B):
an outer layer (element TaN);
a middle layer (element TiN), wherein the middle layer is between the outer layer and an inner layer; and
the inner layer (element F), wherein the inner layer is surrounded by the middle layer (see Cook [0042] “the recess may be at least partially filled with an electrically insulating fill material F as a dielectric region … the recess may have a circular cross-section, and the bottom electrode BE may form a ring around the recess” ).

13.	Regarding Claim 21, Cook and Sandhu disclose the structure of claim 19, wherein the phase change material layer and the barrier have different thermal conductivities (the phase change material layer is a chalcogenide and the barrier is carbon layer which have different thermal conductivities due to the difference in their material;
Furthermore, the material of the barrier and the phase change material layer of the prior art are the same as disclosed by the Applicant – see Applicant’s written description [0036] “the phase change material may be made of a chalcogenide alloy” & [0038] “The barrier 120 may also be made of carbon alone”).

14.	Regarding Claim 22, Cook and Sandhu disclose the structure of claim 20, wherein the outer layer is less conductive than the middle layer (see Cook outer layer is TaN, tantalum nitride, which is less conductive than the middle layer which is TiN, titanium nitride;
Furthermore, the material of the outer layer and the middle layer are the same as disclosed by the Applicant – see Applicant’s written description [0030] “The middle layer 112 may be made of material that is more conductive than the outer layer 110. For example, the outer layer 110 may be made of tantalum nitride and the middle layer 112 may be made of titanium nitride.”).

Claim 23, Cook and Sandhu disclose the structure of claim 20, wherein the middle layer is more conductive than the inner layer (see Cook the middle layer is TiN, titanium nitride, part of the bottom electrode which is electrically conducting and the inner layer is a dielectric, see [0042]).


16.	Claims 24-28 are rejected under 35 U.S.C. 103 as obvious over Cook et al. (US 2016/0104840 A1), hereinafter as Cook, in view of Tseng et al. (US 2019/0044065 A1), hereinafter as Tseng, in view of Sandhu et al. (US 5,837,564), hereinafter as Sandhu.

17.	Regarding Claim 24, Cook discloses a structure (see Fig. 6B;
Note, the difference between Fig. 6B and Fig. 6A is that the embodiment of Fig. 6B has an additional TiN element between the TaN and F elements.) comprising:
a bottom electrode (elements TaN, TiN, and F; see [0044] “fill material F may include an electrically insulating material” and [0045] “the bottom electrode BE includes a layer of a TiN material formed on a layer of TaN material”);
a resistive memory layer (element RE, see [0043] “resistive memory element RE”) on top of the bottom electrode;
a top electrode (element TE, see [0043] “top electrode TE”).
Cook does not appear to explicitly disclose wherein the bottom electrode is on top and in direct contact with a top surface of a wire; the resistive memory layer is a phase change material; a liner separating the bottom electrode from the phase change material layer, wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner; and a barrier on top of the phase change material, wherein the barrier separates the phase change material from a top electrode, the barrier thermally insulates the top electrode from the phase change material layer.
wherein the bottom electrode (see Fig. 2E & 3 element 104, includes element 226 & 208, see [0032 & 0034]) is on top and in direct contact with a top surface of a wire (element 202, see [0025] “lower wire 202”) (also see Fig. 3 and [0036] an access device element 306 for controlling a memory cell).
The access device implementation on the substrate and associated electrical connections with the bottom electrode of the respective memory cell as taught by Tseng (see Fig. 3 structure between bottom electrode 104, 226, and 208 and the substrate element 310) is incorporated as an access device implementation on the substrate and associated electrical connections with the bottom electrode of the respective memory cell of Cook (see Fig. 6B which depicts a memory cell without a specific implementation of how the memory cell is controlled for which the teachings of Tseng is incorporated between the bottom electrode and the substrate). The combination discloses wherein the bottom electrode is on top and in direct contact with a top surface of a wire.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the bottom electrode is on top and in direct contact with a top surface of a wire as taught by Tseng as wherein the bottom electrode is on top and in direct contact with a top surface of a wire of Cook because the combination provides a specific implementation of an electrical connection of a respective memory cell with an access device which facilitates access or selection of a corresponding resistive memory cell in an array through a transistor such that the respective memory cell may be used for reading and writing memory (see Tseng [0037];
Also see Cook embodiment of Figs. 8-9 disclosing a plurality of memory cells which are accessed by a transistor to control each memory cell, see [0051] “In the example of FIG. 9, the transistor t is an access transistor that controls access to the memory cell mc.”).
Cook and Tseng do not appear to explicitly disclose the resistive memory layer is a phase change material; a liner separating the bottom electrode from the phase change material layer, wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner; and a barrier on top of the phase change material, wherein the barrier separates the phase change material from a top electrode, the barrier thermally insulates the top electrode from the phase change material layer.
Sandhu discloses (see Fig. 3; Note, Column 6 lines 40-45 “The embodiment of FIG. 3 is the same as FIG. 1 except that a diode 110 is formed of a Schottky barrier between the n-doped layer 20 and a metal layer 115 which may be, for example, platinum silicide.”) a phase change material (element 75, see Column 5 lines 19-25 “The volume of the chalcogenide layer 75 within the pore defined by the aperture 40 forms a portion of the active region of the chalcogenide material of the memory cell”; also see Column 1 lines 7-10); a liner (see Fig. 3 element 55 and see Column 4 lines 12-13 “The electrode contact layer 55 may be comprised of titanium nitride”) separating the bottom electrode from the phase change material layer, wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner (see Fig. 3); and a barrier (element 80, see Column 4 lines 26-29 “carbon 80”) on top of the phase change material, wherein the barrier separates the phase change material from the top electrode (see element 100, see Column 6 line 25 “aluminum conductors 100”), the barrier thermally insulates the top electrode from the phase change material layer (see Column 4 lines 26-29 “carbon 80” which provides thermal insulation to a degree based on the material properties of carbon;
Furthermore, the material of the barrier r of the prior art is the same as disclosed by the Applicant – see Applicant’s written description [0038] “The barrier 120 may also be made of carbon alone”).
The contact layers and phase change material as taught by Sandhu, see Fig. 3 elements 55, 60, 75, 80, 85, are incorporated as contact layers and phase change material of Cook (see Cook Fig. 6B the incorporated elements replace element RE, resistive memory element).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a phase change material; a liner separating the bottom electrode from the phase change material layer, wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner; and a barrier on top of the phase change material, wherein the barrier separates the phase change material from a top electrode, the barrier thermally insulates the top electrode from the phase change material layer as taught by Sandhu as a phase change material; a liner separating the bottom electrode from the phase change material layer, wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner; and a barrier on top of the phase change material, wherein the barrier separates the phase change material from a top electrode, the barrier thermally insulates the top electrode from the phase change material layer of Cook and Tseng because the combination provides a specific material for the resistive memory through a phase change chalcogenide memory capable of electrically reading and writing memory and provides conductive contact layers for electrical connection on upper and lower sides of the phase change material and also block diffusion of elements into and out of the phase change material (see Sandhu Column 4 lines 65-67 and Column 5 lines 1-5;
	also see Cook, embodiment of Fig. 8 and see [0050] “The memory cells mc may be any suitable resistive memory cells using any of a variety of technologies, examples of which include resistive random access memory (ReRAM) and phase-change memory (PCM), for example.”).

18.	Regarding Claim 25, Cook and Tseng and Sandhu disclose the structure of claim 24, wherein the bottom electrode comprises (see Cook Fig. 6B):
an outer layer (element TaN);
a middle layer (element TiN), wherein the middle layer is between the outer layer and an inner layer; and
the inner layer (element F), wherein the inner layer is surrounded by the middle layer (see Cook [0042] “the recess may be at least partially filled with an electrically insulating fill material F as a .

19.	Regarding Claim 26, Cook and Tseng and Sandhu disclose the structure of claim 24, wherein the phase change material layer and the barrier have different thermal conductivities (the phase change material layer is a chalcogenide and the barrier is carbon layer which have different thermal conductivities due to the difference in their material;
Furthermore, the material of the barrier and the phase change material layer of the prior art are the same as disclosed by the Applicant – see Applicant’s written description [0036] “the phase change material may be made of a chalcogenide alloy” & [0038] “The barrier 120 may also be made of carbon alone”).

20.	Regarding Claim 27, Cook and Tseng and Sandhu disclose the structure of claim 25, wherein the outer layer is less conductive than the middle layer (see Cook outer layer is TaN, tantalum nitride, which is less conductive than the middle layer which is TiN, titanium nitride;
Furthermore, the material of the outer layer and the middle layer are the same as disclosed by the Applicant – see Applicant’s written description [0030] “The middle layer 112 may be made of material that is more conductive than the outer layer 110. For example, the outer layer 110 may be made of tantalum nitride and the middle layer 112 may be made of titanium nitride.”).

21.	Regarding Claim 28, Cook and Tseng and Sandhu disclose the structure of claim 25, wherein the middle layer is more conductive than the inner layer (see Cook the middle layer is TiN, titanium nitride, part of the bottom electrode which is electrically conducting and the inner layer is a dielectric, see [0042]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818